[Cite as Shell v. Durrani, 2015-Ohio-4140.]



                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                              BUTLER COUNTY




BRENDA SHELL, et al.,                               :
                                                          CASE NO. CA2014-11-232
        Plaintiffs-Appellants,                      :
                                                               OPINION
                                                    :           10/5/2015
   - vs -
                                                    :

ABUBAKAR ATIQ DURRANI, M.D., et al.,                :

        Defendants-Appellees.                       :



            CIVIL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                              Case No. CV2012-08-2824



Stephanie L. Collins and Matthew J. Hammer, 5247 Madison Pike, Independence, Kentucky
41051, for plaintiffs-appellants

Lindhorst & Dreidame, Michael F. Lyon and Bradley D. McPeek, 312 Walnut Street, Suite
3100, Cincinnati, Ohio 45202, for defendants-appellees, Abubakar Atiq Durrani, M.D. and
Center for Advanced Spine Technologies, Inc.

Rendigs, Fry, Kiely & Dennis, Karen A. Carroll and Jeffrey M. Hines, 600 Vine Street, Suite
2650, Cincinnati, Ohio 45202, for defendants-appellees, West Chester Medical Center, Inc.
and UC Health



        M. POWELL, J.

        {¶ 1} Plaintiffs-appellants, Brenda Shell (Shell) and her husband, John Shell, appeal

a decision of the Butler County Court of Common Pleas denying their motion for a judgment

notwithstanding the verdict or, in the alternative, for a new trial in a medical malpractice
                                                                                Butler CA2014-11-232

action against defendants-appellees, Abubakar Atiq Durrani, M.D., and his private practice,

the Center for Advanced Spine Technologies (CAST).1

        {¶ 2} Shell is a 60-year-old retired school teacher who has suffered from chronic

back problems over the last 30 years. As a teenager, Shell underwent her first spinal surgery

in 1971 to correct a severe scoliosis condition. In 1986, the Harrington rod which had been

inserted during the scoliosis surgery was removed when Shell began experiencing pain. The

removal of the rod alleviated the pain for several years. In 2000, however, Shell began

suffering from severe back pain and sought pain management treatment. After several years

of treatment produced no improvement, Shell consulted Dr. Durrani who performed a surgery

on her in 2007.

        {¶ 3} In 2008, Shell once again began experiencing back pain. On March 4, 2010,

Dr. Durrani advised Shell that the screws he had inserted in her spine during the 2007

surgery were loose and that a second surgery was required. During that consultation, Dr.

Durrani talked with Shell about the surgical procedure he was going to perform. That surgery

took place on March 12, 2010. The day before surgery, Shell signed two separate written

consent forms.

        {¶ 4} Specifically, on March 11, 2010, Shell first went to the West Chester Hospital

(WCH) for preoperative testing, at which time she reviewed, dated, and signed a consent

form (the WCH Consent Form). The consent form specifically authorized Dr. Durrani to

perform the following procedures: "hardware loosening, lumbar 5 – sacral 1 left sided

foraminatomy and decompression, lumbar 5 – sacral 1 AXIAL lumbar inter body fusion." The

consent form also contained Shell's acknowledgement that "my doctor has explained" the

procedure along with the attendant risks, benefits, side effects, and alternatives.

        {¶ 5} After leaving WCH, Shell then went to Dr. Durrani's office at CAST where she


1. The other defendants-appellants in this appeal are the West Chester Hospital, LLC, and UC Health, Inc.

                                                   -2-
                                                                          Butler CA2014-11-232

reviewed, dated, and signed another consent form (the CAST Consent Form). That consent

form did not identify the procedure to be performed or that Dr. Durrani would perform the

surgery. However, Shell acknowledged in the consent form that "[her] physician had

provided [her] with an explanation of the nature, purpose, risks, complications and

alternatives" of the procedure to be performed, discussed with her the general risks and

benefits of surgery, explained to her the specific risks of the surgical procedure, which

included neurological injury, vascular injury, pleural injury, and bowel injury, and explained to

her that complications from surgery might include pseudarthrosis, nerve or artery damage,

and hardware failure. In the consent form, Shell also acknowledged she was given an

"opportunity to ask questions and seek further information regarding the above items," and

that she did "not require further information."

       {¶ 6} Dr. Durrani performed surgery on Shell on March 12, 2010.                    Due to

complications during and after the surgery, Shell underwent two additional surgeries by Dr.

Durrani in March 2010. Shell testified that as a result of Dr. Durrani's surgeries, she now has

bowel and bladder control issues, must catheterize herself daily, has nerve damage and

nerve pain in her left leg, cannot control her left foot, and must wear a leg brace.

       {¶ 7} On August 1, 2012, Shell and her husband filed a medical malpractice action

against Dr. Durrani, CAST, WHC, and UC Health. The complaint set forth several claims,

including claims for battery and lack of informed consent based upon Dr. Durrani's failure to

obtain Shell's informed consent before the March 12, 2010 surgery. In December 2013,

Shell and her husband filed an amended complaint which included, once again, a claim

against Dr. Durrani for lack of informed consent. A jury trial was held in August 2014. At

trial, Shell testified on her behalf. Dr. Durrani was not present at trial; however, his deposition

was read to the jury.

       {¶ 8} On August 19, 2014, the jury returned a verdict in favor of Dr. Durrani and

                                                -3-
                                                                        Butler CA2014-11-232

CAST. The jury found that Dr. Durrani was not negligent in treating Shell. The jury further

found that Shell gave informed consent to Dr. Durrani for her March 12, 2010 surgery.

Consequently, the trial court dismissed all claims against WCH and UC Health. Shell and her

husband subsequently moved for a judgment notwithstanding the verdict, or in the

alternative, for a new trial on the ground, inter alia, that Dr. Durrani failed to obtain Shell's

informed consent for the March 12, 2010 surgery. On November 17, 2014, the trial court

overruled the motion.

       {¶ 9} Shell and her husband appeal, raising one assignment of error:

       {¶ 10} THE TRIAL COURT WAS INCORRECT IN ITS DECISION TO DENY

APPELLANT'S MOTION FOR JUDGMENT NOTWITHSTANDING THE VERDICT ON

INFORMED CONSENT AND BATTERY.

       {¶ 11} Shell argues she was entitled to a judgment notwithstanding the verdict

because the CAST Consent Form did not (1) specify the surgery to be performed on March

12, 2010, (2) name the physician who was to perform the surgery, and (3) detail the material

risks presented by the surgery. Shell asserts that given the boilerplate language of the CAST

Consent Form, Dr. Durrani failed to obtain her informed consent for the March 12, 2010

surgery in accordance with R.C. 2317.54. Shell further asserts it is "the treating doctor [who]

has the duty to obtain informed consent, not the hospital."

       {¶ 12} We review a trial court's decision on a motion for a judgment notwithstanding

the verdict de novo. Briggs v. Franklin Pre-Release Ctr., 12th Dist. Madison No. CA2013-10-

035, 2014-Ohio-2477, ¶ 8. A favorable ruling on such a motion is not easily obtained.

Phipps v. Internatl. Paper Co., 12th Dist. Clinton No. CA2013-02-003, 2013-Ohio-3994, ¶ 10.

The standard for granting a motion for judgment notwithstanding the verdict is the same as

that for granting a motion for directed verdict. Choate v. Tranet, Inc., 12th Dist. Warren No.

CA2005-09-105, 2006-Ohio-4565, ¶ 48.

                                               -4-
                                                                         Butler CA2014-11-232

       {¶ 13} That is, when considering either motion, the evidence adduced at trial and the

facts established by admissions in the pleadings and in the record must be construed most

strongly in favor of the party against whom the motion is made. Phipps at ¶ 11; Choate at ¶

48. If the court finds that reasonable minds could not differ as to any determinative issue,

then the court must sustain the motion. Briggs at ¶ 9. If, on the other hand, there is

substantial competent evidence to support the nonmoving party, upon which reasonable

minds might reach different conclusions, the motion must be denied. Id. Neither the weight

of the evidence nor the credibility of the witnesses is for the court's determination in ruling on

either motion. Nickell v. Gonzales, 17 Ohio St.3d 136, 137 (1985).

       {¶ 14} A lack of informed consent is established when:

                 (a) The physician fails to disclose to the patient and discuss the
                 material risks and dangers inherently and potentially involved
                 with respect to the proposed therapy, if any; (b) the unrevealed
                 risks and dangers which should have been disclosed by the
                 physician actually materialize and are the proximate cause of the
                 injury to the patient; and (c) a reasonable person in the position
                 of the patient would have decided against the therapy had the
                 material risks and dangers inherent and incidental to treatment
                 been disclosed to him or her prior to the therapy.

Nickell at 139. "Informed consent to a medical procedure need not be in writing; it can be

given orally."     Cardinal v. Family Foot Care Centers, Inc., 40 Ohio App.3d 181 (8th

Dist.1987), paragraph one of the syllabus.

       {¶ 15} R.C. 2317.54 governs a patient's informed consent to a surgical or medical

procedure and provides that:

                 (A) The consent sets forth in general terms the nature and
                 purpose of the procedure or procedures, and what the
                 procedures are expected to accomplish, together with the
                 reasonably known risks, and, except in emergency situations,
                 sets forth the names of the physicians who shall perform the
                 intended surgical procedures.

                 (B) The person making the consent acknowledges that such
                 disclosure of information has been made and that all questions

                                                -5-
                                                                          Butler CA2014-11-232

               asked about the procedure or procedures have been answered
               in a satisfactory manner.

               (C) The consent is signed by the patient for whom the procedure
               is to be performed[.]

       {¶ 16} When a written consent form meets the foregoing requirements, such consent

is presumed to be valid and effective, and a plaintiff may not deny he gave his informed

consent to the procedure performed on him, unless he can establish by a preponderance of

the evidence that he was illiterate, or that his consent was induced by fraud or bad faith.

R.C. 2317.54; Johnson v. Brandy, 2d Dist. Greene No. 93-CA-26, 1995 WL 29230, *3 (Jan.

25, 1995). R.C. 2317.54 further provides that "any use of a consent form that fulfills the

requirements stated in divisions (A), (B), and (C) of this section has no effect on the common

law rights and liabilities, including the right of a physician to obtain the oral or implied consent

of a patient to a medical procedure[.]"

       {¶ 17} Thus, "[w]hile a patient's consent must be informed to be effective, it need not

be in writing. Informed consent may be given orally. But if consent is in writing and complies

with the requirements of R.C. 2317.54, a statutory presumption arises that the consent is

valid and effective." Joiner v. Simon, 1st Dist. Hamilton No. C-050718, 2007-Ohio-425, ¶ 30.

       {¶ 18} We note that although Shell raised a claim of lack of informed consent in her

complaint, she solely relies on R.C. 2317.54 in support of her argument. "There is a subtle

but distinct difference between these issues." Werden v. Children's Hosp. Med. Ctr., 1st Dist.

Hamilton No. C-040889, 2006-Ohio-4600, ¶ 132. The difference was recognized by the

Eleventh Appellate District:

               [plaintiff's] argument * * * interchanges the concept of informed
               consent with the more narrow question of a written consent form.
                R.C. 2317.54 provides that written consent is presumed to be
               valid and effective if it conforms to the specific requirements
               described by that section. The use of a written consent form
               under R.C. 2317.54 has no separate impact on the common law
               rights and liabilities that exist between a physician and a patient.

                                                -6-
                                                                       Butler CA2014-11-232

               In other words, it does not preclude the right of a physician to
               obtain the oral or implied consent of a patient for a surgical or
               medical procedure.

               Thus, even in the absence of a written consent form, the facts
               may show that there was, nevertheless, an informed consent.

(Emphasis sic.) Foreman v. Hsu, 11th Dist. Trumbull No. 96-T-5559, 1998 WL 683941, *3

(Sept. 30, 1998).

         {¶ 19} In support of her argument that Dr. Durrani failed to obtain her informed

consent for the March 12, 2010 surgery, Shell focuses solely on the CAST Consent Form

which did not specify the surgery to be performed on March 12, 2010, or name the physician

who was to perform the surgery (contrary to Shell's assertion, it did list, however, the general

and specific risks of the surgery as well as possible complications). Shell's argument,

however, completely ignores the import of the WCH Consent Form, a separate consent form

which she reviewed and signed the day before her March 12, 2010 surgery. In fact, the

record shows Shell signed the WCH Consent Form at WCH before she signed the CAST

Consent Form later that day at CAST. The WCH Consent Form specifically authorized Dr.

Durrani to perform three specifically listed procedures. When considered together, the WCH

Consent Form and the CAST Consent Form fulfill the requirements under R.C. 2317.54 for a

presumptively valid informed consent. Joiner, 2007-Ohio-425 at ¶ 30.

         {¶ 20} Shell discounts the import of the WCH Consent Form because it was not

obtained by Dr. Durrani. Shell cites a decision of the Second Appellate District in support,

asserting that it is "the treating doctor [who] has the duty to obtain informed consent, not the

hospital." See Eiford v. Burt, 2d Dist. Montgomery No. 12392, 1994 WL 470319 (Sept. 2,

1994).

         {¶ 21} Eiford involved a physician who performed experimental surgery on a woman at

a hospital where he had staff privileges but where he was not an employee. As a result of



                                              -7-
                                                                       Butler CA2014-11-232

the surgery, the woman suffered severe and recurring health problems. The woman filed a

complaint against the hospital for fraudulent concealment, arguing the hospital had a duty to

warn her about the physician's unorthodox surgery. The trial court found in favor of the

hospital. The Second Appellate District held that because the physician was neither an

agent nor an employee, the hospital had no duty to inform the woman of the physician's

practices and was thus not liable for fraudulent concealment. Id. at *8.

      {¶ 22} In addressing the woman's argument, the appellate court noted that "the

physician-patient relationship undeniably imposes upon a doctor the duty to inform a patient

about the true nature and extent of any proposed procedure." (Emphasis sic.) Eiford, 1994

WL 470319 at *9. The appellate court further stated:

             A hospital does have a duty to prevent improper surgery and
             injury to its patients. However, the remedy for a breach of this
             duty is a negligent credentialing action against the hospital for
             retaining the incompetent physician. Moreover, the patient may
             also bring a lack of informed consent or fraudulent concealment
             action against the doctor who withheld information regarding the
             true nature of the procedure. In addition, when a surgeon is an
             employee or agent of the hospital, the patient, under appropriate
             circumstances, may bring a fraudulent concealment claim
             against the hospital under agency law or the doctrine of
             respondeat superior. In the present case, however, we perceive
             Eiford's fraud allegation against [the hospital] as an attempt to
             circumvent the longstanding rule limiting informed consent
             actions to physicians.

Id.

      {¶ 23} We find that Eiford is factually distinguishable and is therefore not applicable to

the case at bar. In addition, Eiford does not hold that a patient's informed consent may only

be obtained by the physician, or that informed consent is to be determined solely based upon

a written consent obtained from the patient by the physician.

      {¶ 24} In addition to the two separate consent forms signed by Shell for her March 12,

2010 surgery, evidence adduced at trial also included the testimony of Shell and Dr. Durrani.


                                             -8-
                                                                       Butler CA2014-11-232

       {¶ 25} Shell testified she met with Dr. Durrani twice before her March 12, 2010

surgery. They first met on March 4, 2010, at which time they reviewed a recent CAT scan

and talked about the procedure to be performed on March 12, 2010. They met again on

March 11, 2010, to go over the procedures Dr. Durrani was going to perform the next day.

Shell testified the second meeting was short and that she did not feel Dr. Durrani fully

informed her of the procedure during that meeting.         Nonetheless, she knew that the

procedures listed on the WCH Consent Form were the procedures that Dr. Durrani was going

to perform the next day.

       {¶ 26} Dr. Durrani testified Shell was "very properly" and "very clearly" explained in

March 2010 which procedures were going to be performed on March 12, 2010, which

included "an augmentation of fusion, an instrumentation across the L5-S1 intervertebral disc

space, and also removal of the pressure across the L5-S1 foramina, so what is called a

laminectomy decompression and interbody fusion at L5-S1." Dr. Durrani also testified there

was a consent form to that effect which "exactly says what is being done." As a result, he did

not "know how she can maintain how she didn't know about it." Dr. Durrani was not asked

which consent form he was referring to.

       {¶ 27} In view of the entire record and construing the evidence adduced at trial and the

facts established by admissions in the pleadings and in the record most strongly in favor of

Dr. Durrani and CAST, we find that the trial court properly denied Shell's motion for a

judgment notwithstanding the verdict upon the issue of informed consent. See Nickell, 17

Ohio St.3d 136; Rhodes v. Doctors Hosp. N., 10th Dist. Franklin No. 79AP-767, 1980 WL

353495 (June 10, 1980). The assignment of error is overruled.

       {¶ 28} Judgment affirmed.


       PIPER, P.J., and RINGLAND, J., concur.



                                              -9-